798 So.2d 796 (2001)
Daniel Ray BELL, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-4338.
District Court of Appeal of Florida, Fourth District.
October 24, 2001.
Carey Haughwout, Public Defender, and Jennifer Brooks, Assistant Public Defender, West Palm Beach, for appellant.
No appearance for appellee.
PER CURIAM.
Appellant Daniel Ray Bell pleaded no contest to three of the nine counts charged and was placed on probation. The public defender's office filed a brief and motion to withdraw under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We agree that there is no arguable issue for appeal, and affirm. However, our independent review of the record revealed two matters that must be addressed on remand.
The state announced a nolle prosequi on two of the six counts that remained pending *797 after appellant's plea, but the record shows no disposition for Counts I through IV. On remand, the trial court shall conduct such further proceedings and enter such further orders as are necessary to dispose of those counts.
The probation order misidentifies the offenses for which appellant was placed on probation as three counts of burglary of a conveyance. His plea was to two counts of burglary of a conveyance and one count dealing in stolen property. Since the record shows no actual confusion about the nature of the charges, we conclude that this was a mere scrivener's error that requires correction, not reversal.
DELL, STEVENSON and HAZOURI, JJ., concur.